                           THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                    No. 7:19-CV-220-D


  CANDIS FLOYD, individually and on behalf             )
  of others similarly situated,                        )
                                                       )
                         Plaintiff                     )
                                                       )
                 v.                                    )
                                                       )
  NATIVE ANGELS HOJvffi CARE AGENCY,                   )
  INC., BOBBIE JACOBS-GRAFFAR, and                     )
  LESA JACOBS,                                         )
                                                       )
                         Defendants                    )


                       ORDER GRANTING PLAINTIFFS' UNOPPOSED MOTION TO
                               APPROVE SETTLEMENT

        AND NOW, this        _!_ day of        N"j          , 2021, having considered Plaintiffs'

 Unopposed Motion to Approve Settlement, the Court ORDERS as follows:

         1.     The Court approves the Parties' Settlement Agreement as a fair and reasonable

 resolution of a bona fide dispute under the Fair Labor Standards Act.

        2.      The Court approves a Service Awa1·d of $5,00.00 to Named Plaintiff Candis Floyd

 for her efforts in bringing and prosecuting this matter.

        3.      The Court approves Plaintiff Counsel's attorneys' fees in the amount of $26,985.86,

 and reimbursement of Plaintiff Counsel's out-of-pocket costs in the amount of $787.04.

        4.      The Court approves the Net Settlement Amounts and Payment Schedule, attached

 as Exhibit "B" and "C" to the S,ettlement Agreement respectively.

        5.      The consent forms on behalf of the Non-Settling Opt-In Plaintiffs, identified in

· Exhibit "C" of the Settlement Agreement, are withdrawn without prejudice.
                                                                                                      I
       6.      Plaintiff shall file a Stipulation of Dismissal with prejudice of this action in its
                                                                                                      I
                                                                                                      I
entirety within thirty (30) of the final payment as set forth in Exhibit "D" of the Settlement

Agreement.

       7.      The Court hereby enters final judgment in this case and there being no reason to

delay entry of this final judgment, the Clerk of the Court is ordered to enter this final judgment

forthwith pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. The Comt retains

jurisdiction over the action only to the extent necessary to oversee and enforce the terms of the

settlement.

     SO ORDERED. This ____tday of May 2021.
                                                                                                      I
                                                     J     S C. DEVER III
                                                     United States District Judge




                                                                                                      I
                                                                                                      '
                                                2
